DETAILED ACTION
	This action is responsive to 07/21/2022.
	Prior objection to claim 26 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-26, 28-37, and 39-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a device and method for driving a self-luminous display panel.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display driver comprising: a compensation coefficient generator circuitry configured to generate a compensation coefficient based on a width of an emission pulse; compensation processing circuitry configured to: compensate for a change in chromaticity characteristics of a display panel caused by a change of the width of the emission pulse, and generate compensated image data by processing image data using the compensation coefficient and a ratio of a number of display elements that emit light to a total number of display elements of the display panel, the ratio based on the width of the emission pulse; and driver circuitry configured to drive the display panel based on the compensated image data”, as recited in independent claim 22. Similar limitations are also recited in independent claims 34 and 40.
b) “A display driver comprising: a compensation coefficient generator circuitry configured to generate a compensation coefficient based on a width of an emission pulse; emission pulse width control circuitry configured to:  control the width of the emission pulse based on a brightness command value that specifies a display brightness level of a display panel, and control a duty ratio of the emission pulse based on: a number of emission pulses per frame period and the brightness command value, compensation processing circuitry configured to generate compensated image data by processing image data using the compensation coefficient and a ratio of a number of display elements that emit light to a total number of display elements of the display panel, the ratio based on the width of the emission pulse; and driver circuitry configured to drive the display panel based on the compensated image data”, as recited in independent claim 33.
Claims 23-26, 28-32,35-37, and 39-41 variously depend from and further limit claims 22, 33, 34, and 40, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627